*534Order, Supreme Court, New York County (Larry Stephen, J.), entered January 24, 2012, which denied petitioner’s application for a writ of habeas corpus and dismissed the petition, unanimously affirmed, without costs.
The petition was improperly brought in a county other than the county of incarceration (see People ex rel. Harris v Conway, 48 AD3d 353 [1st Dept 2008], appeal dismissed, lv denied 10 NY3d 884 [2008]). Furthermore, to the extent the petition raises claims that could have been raised on direct appeal or in a CPL article 440 motion, habeas corpus relief is not available (People ex rel. Ragland v Bellnier, 83 AD3d 1351 [3d Dept 2011], lv denied 17 NY3d 706 [2011]), and such claims are unavailing in any event. “[A] writ of habeas corpus is not an appropriate vehicle for raising a claim of ineffective assistance of appellate counsel” (People ex rel. Grant v Scully, 190 AD2d 543, 544 [1st Dept 1993], appeal dismissed 92 NY2d 946 [1998]). Concur— Acosta, J.P., Saxe, Renwick, DeGrasse and Richter, JJ.